Citation Nr: 1447808	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-09 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI) residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985, from April 1996 to December 1997, and from December 2003 to May 2005, including service in Kuwait and Iraq from February 2004 to February 2005.  The Veteran also had service with the Alabama Army National Guard; presumably this includes periods of active duty for training (ACDUTRA) and of inactive duty training (INACDUTRA).   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  This claim was previously before the Board in April 2012.  The undersigned Veterans Law Judge remanded the issues of service connection for TBI and right foot gout for VA examination and readjudication by the Agency of Original Jurisdiction (AOJ).  Upon readjudication of the Veteran's claims, the AOJ granted the Veteran service connection for right foot gout.  As a full grant of the benefits on appeal, the Board no longer has jurisdiction over this matter.  Accordingly, the Board limited its review to the service connection claim for a TBI.  

The Veteran provided testimony at a Formal RO hearing in December 2010 and at a Travel Board hearing before the undersigned Veterans Law Judge in November 2011.  Transcripts of these hearings are of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files VA's paperless appeals systems, "Virtual VA" and Veterans Benefits Management System (VBMS) to insure a total review of the evidence.  



FINDING OF FACT

The Veteran does not have, and has not had at any time during the appeal period, a disability consisting of symptoms caused by or otherwise related to in-service traumatic brain injury (TBI).


CONCLUSION OF LAW

The criteria for service connection for TBI residuals have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in a July 2010 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, service personnel records, and identified post-service treatment records have been obtained.

Furthermore, upon remand, VA conducted an examination in May 2012 to address the diagnosis and etiology of the claimed TBI residuals.  This examination complied with the Board's remand directives in evaluating whether the Veteran had a TBI and formulating a nexus opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's representative questioned adequacy of this examination in a September 2014 brief submitted to the Board.  However, the representative did not provide any reasons for challenging the examination's adequacy.  He merely makes a conclusory statement.  Without any basis for the challenge provided, the Board will presume the competency of the examiner's opinion and the adequacy of her opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

VA also assisted the Veteran by affording him a hearing in November 2011 and allowing the Veteran to provide testimony regarding his service connection claim.  The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Id.  At the November 2011 Board hearing, the undersigned Veterans Law Judge addressed the relevant criteria and asked questions as to evidence that would help the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing that was held.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

A.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 


In order to prevail on the issue of service connection, there must be competent evidence showing the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.  Analysis

The Veteran alleges he suffered a TBI in-service.  During his last tour of duty while stationed in the Middle East (February 2004 to February 2005).  He contends that he "personally had 14 mortars explode within 10 feet of [him], at least 15 more within 35 feet of [him], and too many to count within 100 feet of [him]." See December 2008 Claim.  He reports that after he experienced mortar attacks within 10 feet of his person, he experienced short-term disorientation, balance problems, and saw spots in his eyes.  Since discharge from service, the Veteran reports continued residual effects from these mortar attacks including memory loss and mood swings, which he contends are attributable to his claimed TBI.  Based on the evidence of record in conjunction with the applicable laws and regulations, the Board finds the preponderance of the evidence weighs against the Veteran's service connection claim.

Service treatment records reflect no objective or probative evidence of brain injury residuals at any time during service or exposure to an exploded improvised explosive device (IED).  During the Veteran's last tour of duty (from December 2003 to May 2005), the Veteran attended several sick call visits.  However, none of these visits noted symptoms attributable to a TBI or noted issues related to an explosion.  The Veteran was seen for various acute issues involving his right wrist and right shoulder, among others.  He also attended sick call visits for complaints of abdominal pain, sinuses, cardiac issues, and dehydration.  Additionally, the Veteran has made consistent statements that he did not see any medical professional during service for complaints and/or treatment related to his claimed TBI.

After discharge, there continued to be no objective or probative evidence of TBI residuals.  As noted in the May 2012 VA TBI examination report, a mild form of TBI is clinically defined as a traumatically-induced physiological disruption of brain function.   This disability is manifested by at least one of the following symptoms: (1) loss of consciousness less than or equal to 30 minutes; (2) loss of memory for events immediately before (retrograde amnesia) or events after the accident (post-traumatic amnesia) less than or equal to 24 hours; (3) any alteration in mental state at the time of the injury (dazed, disoriented, confused); (4) presence of focal neurological deficits; and (5) if given, Glascow Coma Score (GCS) greater than or equal to 13.  

In the May 2012 VA examination report, the Veteran exhibited none of symptoms constituting a mild TBI. The Veteran experienced only mild memory loss, had normal judgment, was always oriented to person, time, place, and situation, and had normal motor function and visual spatial orientation.   He also had no impairment in communication and normal consciousness.  The VA examiner explained her reasoning and relied on adequate facts and data, so her opinion that the Veteran has no current disability related to TBI has significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304

Furthermore, the Veteran has undergone several psychological evaluations related to his service-connected post-traumatic stress disorder.  Although the Veteran has linked emotional issues to his claimed TBI, his VA treating psychologist has yet to diagnosis the Veteran with a TBI. Throughout the treatment record, including psychiatric treatment for PTSD, the Veteran has only complained of mild memory issues to treating medical professionals, and has not shown any specific symptoms associated with a TBI.  

The Board recognizes earlier notations in the record reflecting a history of a mild TBI, as reflected in June 2008 and September 2008 TBI screening assessments.  However, such notations appear to be based solely on the Veteran's self-reported history rather than the objective record.  These assessments are just questions that the assessor asks the veteran and note his answer.  There appears to be no objective component to any of these tests.  Accordingly, such records are not probative evidence supporting the Veteran's claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The Board also recognizes statements made by the Veteran related to diagnosis of a TBI and relating the claimed TBI to his military service.  While the Board recognizes the Veteran's assertions, the Veteran is not competent to conclude that he developed a TBI due to his claimed in-service incident.  Determinations of whether a brain injury occurred, whether current TBI residuals exist, or the etiology of a TBI is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  The Veteran is not competent to address complex medical questions at issue in the instant claim.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Without a showing of a current disability in the instant claim, the Board has no choice but to deny the Veteran's claim for service connection.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for a TBI is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


